           Case 1:19-cr-00212-VEC Document 257 Filed 10/30/20 USDC      Page SDNY
                                                                             1 of 1
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC #:
 ------------------------------------------------------------ X        DATE FILED: 10/30/2020
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    :
                                                              : 19-CR-212 (VEC)
                                                              :
 RUSSELL COOK,                                                :     ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on October 31, 2019, Mr. Cook pled guilty to the offense of conspiracy to

distribute and possess with intent to distribute cocaine, Dkt. 116;

        WHEREAS on October 31, 2019, the Court deferred acceptance of Mr. Cook’s guilty

plea;

        WHEREAS on March 2, 2020, the Court sentenced Mr. Cook; and

        WHEREAS the Court neglected to formally accept Mr. Cook’s guilty plea on March 2,

2020;

        IT IS HEREBY ORDERED, nunc pro tunc, that the Court finds that there was an adequate

factual basis for Mr. Cook’s guilty plea; that Mr. Cook understood at the time of his plea the rights

he was giving up and waived those rights knowingly and voluntarily; the Court further finds that

Mr. Cook understood the consequences of his plea, including the potential sentence that could be

imposed. Because the Court finds that the Defendant’s plea was entered knowingly and voluntarily

and was supported by an independent factual basis for each and every element of the crime(s)

charged, the Court accepts Mr. Cook’s guilty plea.


SO ORDERED.

Dated: October 30, 2020                                       ____________________________
      New York, NY                                                  VALERIE CAPRONI
                                                                  United States District Judge
